Order unanimously affirmed. Memorandum: In dismissing the indictment against both defendants on the ground that they had been denied their constitutional and statutory rights to a speedy trial, the court found, inter alia, that from the dates of arrest of each defendant to the date of the motions for dismissal, 10 months were not excludable under CPL 30.30 (subd 4). In the circumstances of this case, we find no need to review the 30 or more appearances and adjournments on this indictment prior to its dismissal. Defendant Janice Robinson was arrested on January 11, 1977 and defendant Arthur Robinson was arrested on January 12, 1977. For reasons not satisfactorily explained in the record, they were not indicted until June 30, 1977 and not arraigned on the indictment until July 18, 1977. Thus more than six months had passed before the People were in a position to announce their readiness for trial, an announcement, incidentally, which was not made until September 1, 1977 (see People v Hamilton, 46 NY2d 932). We also note that the People agree in their brief on appeal that one additional week between September 25, 1978 and October 2, 1978 is not excludable. The court properly dismissed the indictment pursuant to CPL 30.30 (subd 1, par [a]). (Appeal from order of Onondaga Supreme Court—dismiss indictment.) Present—Dillon, P. J., Cardamone, Simons, Doerr and Witmer, JJ.